The objectionable feature of Section 2 of Chapter 15625, Laws 1931, is that it is not an amendment to Section 1010 Revised General Statutes Sec. 1284 Compiled General Laws, but entirely new matter foreign to the subject of Section 1010 supra and by no reasonable intendment may be regarded as within the purview of the restricted title to Chapter 15625 supra. I therefore dissent from the conclusion reached by the majority and think that the order from which this appeal was taken should be affirmed.
BROWN, J., concurs.